Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-4, 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:

2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “capturing the business of a financial services customer” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “obtaining and storing data; processing data; producing, outputting and 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at page 24 line 13-page 26 line 15. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “obtaining and storing data,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “processing data,” as data processing is also an insignificant extra-solution activity. The limitations of “producing, outputting and implementing See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 2-3, 21-22, 25-30, 32-35 do not recite additional elements but merely further narrow the scope of the abstract idea.  Further, dependent claims 24 and 31 recite additional elements, but these additional elements are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). 

 Re claim 1. Kit discloses a system for a financial institution for capturing the business of a financial services customer, the system comprising: a data access system for obtaining and storing data; an analysis system for processing the data, wherein the analysis system: produces a profile of the customer's financial information, the profile including an itemization of the 
Re claim 24. Kit further discloses the system of claim 1, wherein the analysis system identifying the portion of the customer's monetary flow eligible to be conducted through the financial institution includes the analysis system: inputting income data and budgetary items data of the customer, such data included in the customer profile data; and determining a differential between the income data and budgetary items data, the differential being the eligible portion of the customer's monetary flow (see fig.2 element 201). Re claim 25. Kit does not explicitly disclose the system of claim 24, wherein the income data includes identifying monies from salary, investments and gifts. However, this is a descriptive non-functional element which carries no patentable weight.Re claim 26. Kit does not explicitly the system of claim 24, wherein the analysis system includes monthly expenses payable by a card based transaction in the budgetary items data and also segregates those monthly expenses for use by the marketing system. However, this is a descriptive non-functional element which carries no patentable weight.Re claim 27. Kit does not explicitly disclose the system of claim 26, wherein the card based transaction is constituted by either a transaction effected using a credit card or a transaction effected by using a debit card. However, this is a descriptive non-functional element which carries no patentable weight.Re claim 28. Kit discloses the system of claim 26, wherein the marketing system produces, outputs and implements a marketing strategy based at least in part on the monthly expenses payable by a card based transaction (see abstract, see col.2 lines 5-25). 
Re claim 29. Kit discloses the system of claim 1, wherein the analysis system identifying the customer's monetary flow eligible to be conducted through the financial institution includes the analysis system: inputting data regarding a customer control group, including financial attributes of control customers in the customer control group; comparing attributes of the customer vis-a-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/OJO O OYEBISI/Primary Examiner, Art Unit 3697